—Appeal from a judgment of Orleans County Court (Punch, J.), entered August 7, 2001, convicting defendant upon his plea of guilty of attempted robbery in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Contrary to the contention of defendant, County Court “fully apprised him of his right to appeal and the consequences of his waiver of that right, which defendant indicated that he understood” (People v Raquel, 238 AD2d 766, 767 [1997]). Defendant’s waiver of the right to appeal therefore is valid (see People v Moissett, 76 NY2d 909, 910-911 [1990]), and that waiver encompasses defendant’s double jeopardy claim (see People v Muniz, 91 NY2d 570, 574 [1998]). Present— Pigott, Jr., P.J., Wisner, Scudder, Burns and Gorski, JJ.